In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1586V
                                      Filed: June 6, 2019
                                        UNPUBLISHED


    ANGELINA GRUJIC,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On November 30, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges she received an influenza (“flu”) vaccine on October
25, 2014, and thereafter suffered from a left shoulder injury that was caused-in-fact by
the flu vaccine. Petition at 1; Stipulation, filed June 4, 2019, at ¶¶ 1, 3-4. Petitioner
further alleges that she suffered residual effects of the alleged injury for more than six
months. Petition at 12; Stipulation at ¶¶ 4. “[R]espondent denies that the flu vaccine
caused any other injury, including CRPS or brachia! neuritis.” Stipulation at ¶ 6.

       Nevertheless, on June 4, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $114,656.15 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
 ANGELINA GRUJJC,                             )
                                              )
                Petitioner,                   )
                                               )      No. 16-1586V
        v.                                    )       Chief Special Master Dorsey
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                               )
                Respondent.                   )


                                         STIPULATION

        The parties hereby stipulate to the following matters:

        1. Angelina Grujic, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa- 10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

. of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table''), 42 C.F:R. § 100.3 (a).

        2. Petitioner received the flu vaccine on October 25, 2014.

        3. The vaccination was administered within the United States.

        4. Petitioner alleges that she suffered from a left shoulder injury as a result ofreceiving

the flu vaccine, and that she suffered residual effects of the alleged injury for more than six

months.

        5. Pelitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Petitioner sustained a shoulder injury as a result of the flu vaccine, but respondent
denies tliat the flu vaccine caused any other injury, including CRPS or brachia! neuritis.

        7. Maintaining their above-stated P.Ositions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of$114,656. 15 in the form of a check payable to petitioner. This
       amount represents compensation for all remaining damages that would be
       available under 42 U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), er by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.~.§ 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money. provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a.

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described.in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all dtmands

of whatever kind or nature) that have been brought, could have been brought. or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on a~ount of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have·resulted from, the flu vaccination administered on October 25, 2014, as

alleged by petitioner in a petition for vaccine compensation filed on or about November 30,

20 I6, in the United States Court of Federal Claims as petition No. 16- l 586V.

        14. If petitioner shouid die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
            15. If the special master fails to issue a decision in complete conformity with the tenns

    of this Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a

    decision that is in complete confonnity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16 .. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties :further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties ' respective positions as to liability and/or

    amount of damages, and further, that a change in the nature of the injury or condition or in the.

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged CRPS or

brachia} neuritis.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                     4
 Respectfully submitted1

 PET,ITIONER:~
            · .

 Q(L,,:, . '
~LIN~Git~ •c

ATTORNEY-OF RECORD FOR                     AUTirORIZED UEPRESENTATIVE
PETITIONER:                                O.F .    . ATTORNEY GENERAL!:


£,,,,# e. ~ ~ ,i/.e,,,d¼/4,q;h                ~ & --                       :,
MEREDfrH DANlEL / l;I.UMAN ~ERVICES: , .


  wtvtct s9~-#-1,_
NARA YAN 1-IAIR, MP .
Director, Division of I:n3ury              T1ial Attorney, .
Compensation Programs                      Torts Branch, Civil Division
Healthcare Systems.Bureau                  U.S. Department of Justice
U.S. Dep_artmenrof Health                  P.O. Box 146
ahd Human Setvlces                         Benjamin Franklin Station
5600 Fishers Lane ·                        WashingL1m, DC 20044-0146
Piuklawn Bui)ding, Mail·~top 08NI%B        Tel: (202)616-36